Plaintiff has standing, as escrow agent, to maintain this action (Oppenheim v Simon, 57 AD2d 1006). The claims of fraudulent inducement are barred by specific disclaimers in the contract (Citibank v Plapinger, 66 NY2d 90). Nor would parol evidence be admissible to demonstrate that no contract ever came into existence since, properly construed in view of the evidence in the record, the right claimed by defendant to a further inspection of the premises was a condition subsequent, and not a condition precedent (Jamestown Business Coll. Assn. v Allen, 172 NY 291).
The appeals from the interlocutory orders dated on or about March 16, 1989 and April 4, 1989 are dismissed, in view of the entry of final judgment (see, Jema Props. v McLeod, 51 AD2d 702). Concur—Rosenberger, J. P., Asch, Ellerin and Wallach, JJ.